UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6191



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

HAYWOOD WILLIAMS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-80-14)


Submitted:   April 23, 1996                   Decided:   May 7, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se. Raymond Alvin Jackson,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

motions to correct the record and for reconsideration. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Williams, No. CR-80-14 (E.D. Va.
Dec. 15, 1995 & Jan. 9, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2